DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on September 22, 2021, and any subsequent filings.
Claims 1-10 stand rejected.  Claims 9 and 10 have been canceled.  Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
New drawings have been submitted and the objection withdrawn.
Specification
Applicants' arguments (Remarks, Page 5/Paragraph 10 (hereinafter "Pg/Pr") – Pg6/Pr3), filed September 22, 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Claim Rejections - 35 USC § 112
Claim 1
Applicants' arguments filed September 22, 2021 have been fully considered but they are not persuasive.
As to Applicants' argument regarding parameters A and B in "conventional reverse osmosis" (Remarks, Pg6/Pr7-Pg7/Pr1), Applicants provide no cites to the record to support the assertions yet argument cannot supplant evidence (MPEP 2145(I)).
As to Applicants' argument that the claim term A3/B having units of m2/sec2/MPa3, is defined in the specification using permeation coefficient definitions of A and B (Remarks, Pg7/Pr2), the portions of the specification cited by Applicants only repeat the definition of A and B as stated in Claim 1 (Spec., Pg4) leaving both A and B undefined so that the term A3/B is undefined.  Further, the specification states that A and B are both  permeation coefficients yet uses different dimensional units for each (Spec., Pr47) further rendering them undefined and rendering the claim indefinite. 
Claims 1 and 2
Applicants' arguments filed September 22, 2021 have been fully considered but they are not persuasive.
In response to Applicants' argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., permeate amounts in m2 per day (Remarks, Pg7/Pr3)) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, Claim 1 recites a flux having units of m3/m2/day yet Claim 2 recites the units of m3/m2/day represent a permeate amount further rendering the claims indefinite.
Claim 7
The claim has been amended and the rejection withdrawn.
Claim Rejections - 35 USC § 102
Claims 1-3, 5-7, 9, and 10
Applicants' arguments filed September 22, 2021 have been fully considered but they are not persuasive.
As to Applicants' recitation of a rule regarding an anticipatory reference (Remarks, Pg7/Pr7-Pg8/Pr1), the Federal Circuit case law relied upon by Applicants does not indicate the current state of law.  As stated in Microsoft Corp. v. Biscotti, Inc., 878 F.3d 1052, 1068 (Fed. Cir. 2017), "'a reference can anticipate a claim even if it "d[oes] not expressly spell out" all the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would "at once envisage" the claimed arrangement or combination." Kennametal[, Inc. v. Ingersoll Cutting Tool Co.], 780 F.3d [1376], 1381 [(Fed, Cir. 2015)] (alteration in original) (quoting In re Petering, 301 F.2d 676, 681, 49 C.C.P.A. 993, 1962 Dec. Comm'r Pat. 232 (CCPA 1962)); see also Blue Calypso, LLC v. Groupon, Inc., 815 F.3d 1331, 1344 (Fed. Cir. 2016) ('[A] reference may still anticipate if that reference teaches that the disclosed components or functionalities may be combined and one of skill in the art would be able to implement the combination.' (citing Kennametal, 780 F.3d at 1383)).'"  
As to Applicants' arguments regarding newly added limits to Claim 1 (Remarks, Pg8/Pr2-5), the arguments are not persuasive for the reasons stated in the rejections below. 
As to Applicants' argument regarding an intersection interval in Okamoto having a specified range (Remarks, Pg8/Pr4), the cited portion of Okamoto does not disclose the range claimed by Applicants.
Claim Rejections - 35 USC § 103
Claims 4 and 8
Applicants' arguments filed September 22, 2021 have been fully considered but they are not persuasive.
As to Applicants' arguments that certain features are "understood" from examples in the specification (Remarks, Pg10/Pr1-2), Applicants have not provided any cites to the specification yet the specification contains multiple entries for the identified examples such that no particular evidence has been presented.  As such, without evidence, Applicants have only presented argument yet argument cannot supplant evidence (MPEP 2145(I)).
Response to Amendment
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a separation member value having dimensional units of m2/sec2/MPa3, a solution permeation coefficient having dimensional units of m/sec/MPa, and a solute permeation coefficient having dimensional units of m/sec which are not supra) and lack any apparent scientific meaning such that one of ordinary skill in the art would not know the scope and meaning of the claim.  For purposes of examination, the limitation will be interpreted as requiring a separation membrane.
Claim 1 recites the feed-side channel material having "an intersection interval" yet the specification recites "there are two kinds of intersection intervals" (Spec., Pr58) rendering the claim indefinite as to what kind of intersection interval and what the claimed range applies to.  For purposes of examination, the limitation will be interpreted as any intersection of fibers contained in fibrous material having any range.
Claim 2 recites a permeate amount of 1.5 m3/m2/day which reduces to a permeate having an amount of m/day which renders the claim indefinite as one of ordinary skill in the art would not know the scope and meaning of the claim where a permeate amount is measured using a linear dimension.  Further, these units are recited as a flux in Claim 1 from which the claim depends further rendering the claim indefinite.  For purposes of examination, the limitation will be interpreted as requiring a permeate.
Claims not specifically mentioned contain the same indefinite limitations of the claims identified above from which they depend and thus are also rejected as indefinite.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto, et al., U.S. Publication No. 2015/0144550 (hereinafter "Okamoto").
Applicants' claims are directed towards a device and a method.
Regarding Claims 1-3 and 5-7, Okamoto discloses a separation membrane element comprising a water collection tube (Fig. 3, item 8, Paragraph 94 (hereinafter "Pr")); a separation membrane (Figs. 1-4, item 1, Pr94) having a feed-side face (Fig. 4, item 21, Pr26)  and a permeate-side face (Fig. 4, item 22, Pr26); a feed-side channel material (Figs. 4, 5, item 6, Pr98); and a permeate-side channel material (Figs. 1-3, item 3, Pr, 26), wherein the separation membrane, the feed-side channel material and the permeate-side channel material are spirally wound around the water collection tube (Fig. 3, Abstract, Pr94), the feed-side channel material comprises a plurality of fibrous materials crossing each other (Fig. 5, items 61, Pr112), the feed-side channel material has a thickness of 0.15 mm to 0.50 mm (Abstract, Pr116), in a case where an aqueous sodium chloride solution having a concentration of 200 ppm and a pH of 6.5 is used as feed water (intended use does not structurally distinguish claims over prior art, see MPEP 2114), and filtration is performed under conditions of an operation pressure of 0.41 MPa and a temperature of 25°C (intended use does not structurally distinguish claims over prior art, see MPEP 2114), the separation membrane has a value of A3/B (m2/sec2/MPa3) of 8.0 x 10·8 or more, in which A (m/sec/MPa) is a solution permeation coefficient and B (m/sec) is a solute permeation coefficient (Figs. 1-4, item 1, Pr94; see also 112(b) analysis), and has a flux of 1.1 m3/m2/day or more and 3.0 m3/m2/day or less (intended use does not structurally distinguish claims over prior art, see MPEP 2114; Okamoto indicates flux varies based upon intended use (Pr136)), and the feed-side channel material has an intersection interval of 0.5 mm to 14 mm (Pr112; see also 112(b) analysis supra
Additional Disclosures Included:  Claim 2: wherein, in a case where an aqueous sodium chloride solution having a concentration of 200 ppm and a pH of 6.5 is used as feed water (intended use does not structurally distinguish claims over prior art, see MPEP 2114), and filtration is performed under conditions of an operation pressure o f0.41 MPa and a temperature of 25°C (intended use does not structurally distinguish claims over prior art, see MPEP 2114), a permeate amount is 1.5 m3/m2/day or more and 3.0 m3/m2/day or less (intended use does not structurally distinguish claims over prior art, see MPEP 2114; Okamoto (Pr119, note presence of permeate); see also 112(b) analysis above).  Claim 3: wherein the feed-side channel material has an intersection density of 3 or less per 100 mm2 (Pr113 (note intersection interval of 8 mm on a 10 mm x 10 mm square, i.e., 100 mm2, gives a 1.25 intersection density)).  Claim 5: wherein a feed-side flow channel formed by the feed-side channel material is formed in a direction perpendicular to a longitudinal direction of the water collection tube (Figs. 3-4 (note flow channel between feed-side channel material 6 and separation membrane sheet 2)).  Claim 6: wherein the permeate-side channel material is a sheet on which a plurality of projections are formed or a sheet on which a plurality of projections are fixed (Figs.1-3, items 3, Pr73).  Claim 7: wherein the projections are formed or fixed in the direction perpendicular to the longitudinal direction of the water collection tube (Fig. 1, 3, 4, items 3, Pr73,74,81).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto, et al., U.S. Publication No. 2015/0144550 (hereinafter "Okamoto").
Applicants' claims are directed towards a device.
Regarding Claim 4, Okamoto discloses the separation membrane element according to Claim 1 except wherein the feed-side channel material has an intersection density of 15 to 210 per 100 mm2.
Okamoto further discloses intersection density can vary based upon need (Pr113).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrive at an intersection density of 15 to 210 per mm2 because, according to Okamoto, the intersection density chosen requires a balance of rigidity and pressure drop depending on need (Pr113).
Regarding Claim 8, Okamoto discloses the separation membrane element according to Claim 1 wherein a cross section of the permeate-side channel material forms a plurality of permeate-side flow channels (Figs. 1-3) except a cross-sectional area ratio of the permeate-side channel material is 0.4 to 0.75.
Okamoto further discloses a cross-sectional area ratio of the permeate-side channel material based upon need (Pr73).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to arrive at a cross-sectional area ratio of the permeate-side channel material between 0.4 to 0.75 because, according to Okamoto, certain advantages are realized as the ratio increases and decreases (Pr73).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779